The history of the proceedings in this case is set out in the majority opinion in detail. I would add, however, that there are three judges in the Second Judicial District. When the affidavit of prejudice was filed against Judge Buttz, before whom the cause came on for trial in the first instance, the two other judges having expressed disqualifications to try the case, the Supreme Court designated Judge Swenson. After the judgment of conviction on the trial before Judge Swenson was reversed, the Supreme Court designated Judge Hutchinson in his place and stead as stated. In the meantime, however, one of the judges of the Second Judicial District, who had expressed disqualification, was succeeded in office by Judge Thomson who was not disqualified.
I am wholly in accord with what is said in the majority opinion except with respect to whether the acts of Judge Thomson were merely erroneous and voidable or were wholly void. But with the conclusion reached on this point I cannot agree.
Section 86 of the Constitution provides that:
"The Supreme Court . . . shall have a general superintending control over all inferior courts under such regulations and limitations as may be prescribed by law."
The statutes, Section 29-1513, et seq., NDRC 1943, among other things, provide that upon receipt of an affidavit of prejudice the Supreme Court shall designate a district judge to act in the place and stead of the judge disqualified. It seems to me that on the facts disclosed, when Judge Hutchinson was appointed, Judge Thomson was wholly without authority to *Page 147 
receive the plea interposed by the defendant or to take any other action in the case.
In other words Judge Thomson having no authority to act, (and the majority opinion concedes this), the consent of the defendant could not confer it upon him, and, therefore, all proceedings had before him were void. The statute under which the Supreme Court acted provides that it shall designate a trial judge to act in the place and stead of the judge disqualified. I cannot come to any other conclusion than that under this statute the judge then designated pursuant to it and the constitutional provision above quoted was designated for all purposes having to do with the case in question and though the statute does not say so expressly, its clear implication is that no other judge shall have any power and authority with respect to the case. And to hold otherwise is to emasculate the statute, thwart the legislative purpose and intent behind it, and make it possible to circumvent the exercise of the power of superintending control reposed in the Supreme Court and exercised pursuant to the statute. It is to be noted in this connection that after an affidavit of prejudice has been filed the statute further provides that no juror shall be excused except by the judge designated. See Section 29-1518. The construction I hold should be given this statute is in line with a public policy that aims at an orderly and consistent procedure in the trial and disposition of criminal causes.
Accordingly, I dissent.